COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges Russell and Malveaux
UNPUBLISHED


              Argued at Richmond, Virginia


              KELLY A. DICKERSON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0821-17-2                                  JUDGE WESLEY G. RUSSELL, JR.
                                                                                   MAY 8, 2018
              COMMONWEALTH OF VIRGINIA


                                 FROM THE CIRCUIT COURT OF GREENSVILLE COUNTY
                                               W. Allan Sharrett, Judge

                               Sarah Ashley Link (Link Law Firm, PLLC, on brief), for appellant.

                               Elizabeth Kiernan Fitzgerald, Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Kelly A. Dickerson, appellant, was convicted of seven counts of felony embezzlement and

              twelve counts of misdemeanor embezzlement in violation of Code § 18.2-111.1 On appeal, she

              does not contest that the embezzlements occurred; rather, she argues that the evidence was

              insufficient to establish that she was the perpetrator of the offenses. We disagree and affirm her

              convictions.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        Code § 18.2-111 incorporates the monetary limits found in Code §§ 18.2-95 and
              18.2-96 by express reference to those statutes. As a result, an embezzlement is punished as
              either grand or petit larceny depending upon the amount embezzled. At the relevant time, the
              grand larceny limit was $200. Code § 18.2-95. Accordingly, embezzlements involving more
              than $200 were punished as felonies while embezzlements involving less than $200 were
              punished as misdemeanors.
                                        BACKGROUND

       When examining the sufficiency of the evidence supporting a conviction, “we view the

evidence, and all inferences reasonably drawn from it, in the light most favorable to the

Commonwealth. ‘It is our duty to affirm the trial court’s judgment unless that judgment is

plainly wrong or without evidence to support it.’” Reid v. Commonwealth, 65 Va. App. 745,

753, 781 S.E.2d 373, 377 (2016) (internal citation omitted) (quoting Muhammad v.

Commonwealth, 269 Va. 451, 536, 619 S.E.2d 16, 65 (2005)).

       So viewed, the evidence established that appellant worked as an assistant manager at

Piggly Wiggly in Emporia in 2015. While reviewing security footage of the cash registers for an

unrelated cause, Chris Harris, a Piggly Wiggly produce manager, observed appellant conducting

an unusual number of returns under unusual circumstances. On nineteen occasions from August

30 through December 19, 2015, appellant processed returns at the registers without any

customers being present.

       In some of the transactions, appellant, after keying into the register a numeric value to

represent the total number of the item purportedly being returned, scanned the item purportedly

being returned. On other occasions, video footage showed appellant simply keying the return

into the register without scanning the item. Many of the returns consisted of cans of Similac

Alimentum (Alimentum), a type of baby formula for sensitive or sick children. Other returns

included grocery items.

       All return transactions produced receipts from the store’s internal computer system

showing the “return,” but no corresponding receipts existed for the sale of the items purportedly

returned. Despite the lack of corresponding sales for the returns, each register used by appellant

“balanced” at the end of the night when the paperwork and bank deposits were prepared.




                                               -2-
       Although the store’s inventory system did not allow for an active tracking of how many

items were in stock for a particular item, Harris was able to compile data regarding sales and

returns in the relevant time period. Upon request of law enforcement, Harris prepared a

document that demonstrated the disparity between items sold and items that appellant “returned.”

For example, Harris testified that, based on his documentation of inventory, in the time period

covering the dates of appellant’s return transactions, the store sold only one can of Alimentum,

yet appellant processed “returns” for over one hundred cans.

       The cashiers at Piggly Wiggly were known to run off each other’s registers because they

all knew each other’s login numbers, resulting in some of the receipts having other cashiers’

names on them. Thus, without the video establishing that appellant had in fact processed the

returns, the register receipts would make it appear that other cashiers had been making some of

the returns. Furthermore, managers and assistant managers are responsible for counting the

registers every night and preparing the bank deposit. On the dates of the purported returns,

appellant was the closing assistant manager, was responsible for making sure the registers

“balanced,” and prepared the bank deposits.

       Polly Daniel, senior manager during the relevant period, was responsible for training

appellant for positions ranging from cashier to assistant manager. Although the two worked

together, appellant liked to do office work, so Daniel let her “do the paperwork and stuff.”

Daniel testified that once appellant was promoted to assistant manager, appellant’s duties

included making the nightly bank deposit.

       Daniel described how the deposit process was supposed to work. A manager or assistant

manager, usually appellant, would calculate the drawers at the end of the night, put the money

into a bank bag, lock it, and transport it to the bank. Daniel explained that the deposit bag was a

cloth bag with a zipper and a lock on it. After being zipped, the lock had to be pushed down to

                                               -3-
secure the bag. Accordingly, it was possible to leave the store with the bag zipped closed but not

locked, remove cash from the bag, and push the lock closed before dropping the bag off at the

bank. Once the bag was locked, however, it could not be opened again without the key. The

only other employee who sometimes made bank runs did not have a key to open the deposit bag.

        Daniel acknowledged that the key to unlock the bank bags was kept in a drawer in the

store office. The office was subject to video surveillance. Daniel testified that she watched all

of the office videos and did not observe any unauthorized employee accessing either the key or

the safe.2 Further, she did not observe anyone, including appellant, directly “pocket money” in

the office.

        Virginia State Police Senior Special Agent Steward Williams assisted the Emporia Police

Department in investigating this case. He interviewed appellant, and she denied taking any

money from Piggly Wiggly. When confronted with the videos, appellant explained that she

normally conducted her returns when it was less busy and no customers were around. She

claimed Daniel “normally” told her to process the returns; however, Daniel testified that she

never asked appellant to process a return for baby formula and that it was a highly unusual

practice to process returns without a customer present.

        Appellant testified at trial. The thrust of her testimony is that she had been set up by

Daniel, who she claims was the perpetrator of the embezzlement scheme. Appellant

acknowledged that she is a convicted felon with forty years “over the top of [her] head.”

        In convicting appellant, the court concluded:

                       Now, it’s clear, and the defendant herself admitted, that
               what was taking place here had to be -- the money had to be
               relieved from the bag or there was going to be an overage. There

        2
         For some of the dates in question, the office videos were introduced into evidence;
however, the office videos for other dates were not introduced into evidence. The videos
depicting appellant’s actions at the various cash registers were introduced for all of the relevant
dates.
                                                -4-
                 was no purpose in doing what appeared to be being done, be taking
                 place, if the money wasn’t going to be relieved from the bag,
                 because that’s the only place the theft could take place.

       The court explained that the “locked bag isn’t really a locked bag”; it does not

automatically lock because it does not need to be “thumb locked” before a manager leaves the

store. “You can go anywhere you want and remove money without any difficulty, without any

hint or possibility of being seen by anyone.” The court then found:

                          The [c]ourt has judged the testimony of the witnesses,
                 judged their manner and appearance while testifying, their interest
                 in the outcome of this case, their bias, the way they’ve testified.
                 It’s poured this through the crucible of common sense and it finds,
                 as trier of fact, that Ms. Daniel and Mr. Harris were in fact quite
                 credible and that Ms. Dickerson was asking the [c]ourt to engage
                 in leaps of conjecture that it simply could not do, consistent with
                 maintaining its common sense.

       This appeal followed.

                                             ANALYSIS

       “When the sufficiency of the evidence is challenged on appeal, this Court ‘must affirm

the conviction unless it is plainly wrong or without evidence to support it.’” Gerald v.

Commonwealth, 68 Va. App. 167, 172, 805 S.E.2d 407, 410 (2017) (quoting Spencer v. City of

Norfolk, 271 Va. 460, 463, 628 S.E.2d 356, 358 (2006)). Under this familiar standard of review,

“[a]n appellate court does not ‘ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.’” Williams v. Commonwealth, 278 Va. 190, 193,

677 S.E.2d 280, 282 (2009) (quoting Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)).

“Rather, the relevant question is whether ‘any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Id. (quoting Jackson, 443 U.S. at 319).

       Appellant was convicted of embezzlement in violation of Code § 18.2-111, which

provides that:



                                                 -5-
                 If any person wrongfully and fraudulently use, dispose of, conceal
                 or embezzle any money, bill, note, check, order, draft, bond,
                 receipt, bill of lading or any other personal property, tangible or
                 intangible, which he shall have received for another or for his
                 employer, principal or bailor, or by virtue of his office, trust, or
                 employment, or which shall have been entrusted or delivered to
                 him by another or by any court, corporation or company, he shall
                 be guilty of embezzlement. Proof of embezzlement shall be
                 sufficient to sustain the charge of larceny.

        Appellant contends that, although the evidence establishes that the charged

embezzlements occurred, the evidence did not eliminate the possibility that someone else

committed them. She argues that “multiple people had access to the office while it was

unlocked, and with issues concerning the deposit bag remaining unlocked, the safe open, and the

petty cash drawers open or unlocked, countless people could have had access to money at any

given time . . . .”

        Given the video and inventory evidence, it cannot be disputed that appellant completed

multiple fraudulent returns without a customer present. Despite the store selling only one can of

Alimentum in the relevant period, appellant processed returns for more than one hundred cans.

Because no money was removed from the register and given to a customer or other deduction

made when the fraudulent returns were processed,3 the registers necessarily contained more

money than the register receipts indicated at the end of the night.4 Thus, the fact that the store’s

paperwork reflected that the registers balanced at the end of the night when the bank deposit was




        3
        In addition to cash returns, returns potentially could be made by customers who
purchased items without cash, such as through the use of benefits from the United States
Department of Agriculture’s Special Supplemental Nutrition Program for Women, Infants, and
Children, commonly referred to as WIC. Such transactions that do not involve cash are
processed through the use of a card to effectuate the electronic benefits transfer.
        4
         In response to a question from the trial court, appellant confirmed that the fraudulent
transactions would have created overages in the registers each day.
                                                -6-
prepared means that someone involved in processing the registers at the end of the night and

making the bank deposit was stealing the money associated with the fraudulent returns.

       The evidence also established that only the manager and assistant managers closed the

registers and prepared the deposits. On the relevant nights, appellant, who was the person seen

on video processing the fraudulent returns, was working, and testimony established that she

closed the registers and prepared the deposits.

       Recognizing this, appellant offered that Daniel had access to the deposits and testified

that she processed the returns in question at the direction of Daniel, her superior. As factfinder,

the trial court heard appellant’s alternative theory of Daniel as the perpetrator and rejected it,

finding the testimony unbelievable and crediting the testimony that implicated appellant.

       The law is clear that determining the credibility of the witnesses and the weight afforded

the testimony of those witnesses are matters left to the trier of fact, who has the ability to hear the

witnesses and observe them as they testify. Burnette v. Commonwealth, 60 Va. App. 462, 476,

729 S.E.2d 740, 746 (2012). Accordingly, “where a trial court sitting without a jury hears

witnesses testify and observes their demeanor on the stand, it has the right to believe or

disbelieve their statements.” Wilson v. Commonwealth, 46 Va. App. 73, 87, 615 S.E.2d 500,

507 (2005) (quoting Morning v. Commonwealth, 37 Va. App. 679, 686, 561 S.E.2d 23, 26

(2002)). As a result, the “conclusions of the fact finder on issues of witness credibility ‘may

only be disturbed on appeal if this Court finds that [the witness’] testimony was “inherently

incredible, or so contrary to human experience as to render it unworthy of belief.”’” Johnson v.

Commonwealth, 58 Va. App. 303, 315, 709 S.E.2d 175, 181 (2011) (alteration in original)

(quoting Robertson v. Commonwealth, 12 Va. App. 854, 858, 406 S.E.2d 417, 419 (1991)).

       Here, even though appellant testified that she processed the returns at the direction of

Daniel and did not embezzle the money, the trial court was entitled to discredit her testimony and

                                                  -7-
believe the conflicting testimony offered by the Commonwealth. In light of the other evidence

presented, the trial court could conclude that appellant committed the offenses.

       Appellant also argues that there is no video evidence of her actually taking the money

and that other people had access to the places (registers, the office, the bank, etc.) where the

money was located at various points in time. The lack of an eyewitness who saw or a video that

shows appellant taking the money does not entitle her to an acquittal. “Circumstantial evidence

is as competent and is entitled to as much weight as direct evidence, provided it is sufficiently

convincing.” Stamper v. Commonwealth, 220 Va. 260, 272, 257 S.E.2d 808, 817 (1979).

“Circumstantial evidence is not viewed in isolation. ‘While no single piece of evidence may be

sufficient, the combined force of many concurrent and related circumstances, each insufficient in

itself, may lead a reasonable mind irresistibly to a conclusion.’” Commonwealth v. Hudson, 265
Va. 505, 514, 578 S.E.2d 781, 786 (2003) (quoting Derr v. Commonwealth, 242 Va. 413, 425,

410 S.E.2d 662, 669 (1991)). Where “[t]he circumstances . . . all concur to form an unbroken

chain which links the defendant to the crime beyond a reasonable doubt,” the circumstantial

evidence is sufficient to support the conviction. Bishop v. Commonwealth, 227 Va. 164, 169,

313 S.E.2d 390, 393 (1984).

       There is ample evidence in the record for a reasonable factfinder to conclude beyond a

reasonable doubt that appellant committed the offenses. It cannot be disputed that she processed

the fraudulent returns. Other evidence established that she was responsible for closing the

registers, preparing the bank deposits, and taking the deposits from the store to the bank on the

relevant nights. Thus, she knew that the registers had to have overages, but still managed to

“balance” the registers and have that total match the bank deposits she was to make. Coupling

this anomaly with the other evidence, including appellant’s access to the deposits when she

transported them to the bank, provides a sufficient basis for a reasonable factfinder to conclude

                                                -8-
that she committed the offenses. Accordingly, the trial court did not err in rejecting appellant’s

hypothesis of innocence.

                                         CONCLUSION

       For the reasons stated above, the trial court did not err in convicting appellant of nineteen

counts of embezzlement. Accordingly, we affirm the judgment of the trial court.

                                                                                          Affirmed.




                                               -9-